Citation Nr: 1212869	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to a rating higher than 10 percent for service-connected left wrist dislocation with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In October 2009, the Board remanded this claim for additional development.  The claim is now partially ready for appellate review.

The issues of entitlement to service connection for a left leg disorder and entitlement to a rating higher than 10 percent for service-connected left wrist dislocation with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's left knee disorder is causally or etiologically related to service.

2.  The grant of service connection for a left knee disorder renders moot the appeal for entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

2.  The appeal for entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty is dismissed.  38 U.S.C.A. § 7105 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide notification and assistance with respect to substantiating a claim for compensation pursuant to the Veterans Claims Assistance Act of 2000.  Initially, the Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

First, the Board is granting in full the Veteran's claim of entitlement to service connection for a left knee disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, pertaining to this issue, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

With regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty, in light of the dismissal of the appeal, any argument concerning the VCAA is moot, and the Board need not address such.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006).


II.  Entitlement to Service Connection for a Left Knee Disorder

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

As an initial matter, the Veteran was diagnosed with left knee osteoarthritis during an April 2010 VA examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board acknowledges that the Veteran's service treatment records indicate he suffered from an injury to his left knee in October 1980 after falling out of a truck that was moving.  At the time of the accident, the Veteran also injured his left wrist, for which he is currently service connected.

The Veteran testified that he has experienced left knee symptoms since his injury in service and that his pain and other symptoms continue to current day.  See August 2009 BVA Transcript, page 12.

It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms of left knee pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that his left knee initially began in service and he currently still suffers from left knee symptoms. 

The Veteran's statements are also consistent with other evidence of record.  VA outpatient records and private treatment records indicate the Veteran has continually sought treatment for left knee symptoms.  See e.g. January 2007 and June 2008 VA outpatient records; September 2000 Tennessee Orthopaedic Alliance treatment note.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported his account of injuring his left knee during service after falling of a moving truck.  He reported the left knee had crepitus, tenderness, pain at rest and abnormal motion.  He was unable to actively flex his knee.  An x-ray of the left knee indicated a previous left knee arthroplasty, and there was no evidence of fracture or dislocation.  The Veteran was diagnosed with left knee osteoarthritis. 

An addendum medical opinion was obtained in January 2011.  The examiner reviewed private, service and VA medical files and opined that the Veteran's left knee disability was as least as likely as not caused by or a result of the left knee injury.  The examiner explained that the Veteran injured his left knee in service and has since had five arthroscopic surgeries, eventually leading to the total knee arthroplasty in 2006 and now has continued worsening of a chronic knee condition.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the documented left knee injury during service, the competent and credible statements of record asserting continuous left knee symptoms since service, and the positive nexus medical opinion from January 2011, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a left knee disorder. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's claim for entitlement to service connection for a left knee disorder is granted. 


III.  Entitlement to Compensation Under 38 U.S.C.A. § 1151 for Post-Surgical Complications of a Total Left Knee Arthroplasty

The Veteran is also seeking entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty.  

At the outset, the Board finds that the Veteran's claim of entitlement to service compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty is moot because, as a result of this decision, the Veteran has been granted service connection for a left knee disorder that encompasses the manifestations of his currently claimed complications of a total left knee arthroplasty.  Further, any worsening of the Veteran's left knee disorder is accounted for in the rating schedule for knee and leg disorders, which pertains to the manifestations of the Veteran's knee disorder including impairments in range of motion, instability, locking, pain, and other symptomatology, and is rated accordingly.  

Under section 1151, a grant would result in disability compensation being awarded "in the same manner as if such additional disability ... were service-connected." Therefore, a section 1151 grant would result in no benefit beyond that of a service connection grant. The section 1151 claim is accordingly dismissed. See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot); 38 U.S.C.A. § 7105.

Therefore, the Board finds that the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty must be dismissed. 


ORDER

Entitlement to service connection for a left knee disorder is granted.

As service connection for a left knee disorder has been granted, the appeal on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a total left knee arthroplasty is dismissed.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has been granted service connection for a left knee disorder.  The Board notes that in the October 2009 Remand, a medical opinion was requested regarding the etiology of the Veteran's left leg disorder.  Although a medical opinion was provided in January 2011 regarding the Veteran's left knee diagnosis, to date, no medical opinion has been received regarding the etiology of a left leg disorder.  The Board finds a remand is necessary to obtain a medical opinion regarding the Veteran's leg disorder.

Additionally, the Board notes that the Veteran's claim for entitlement to an increased rating for a left wrist disability also remanded in October 2009.  The examiner was requested to completely describe all current symptomatology, including any effect the Veteran's wrist had on his fingers or forearm.  The examiner was asked to discuss all findings in terms of diagnostic codes for the forearm, wrist, and limitation of motion of single or multiple digits of the hand.  In the April 2010 VA examination, the examiner did not discuss whether the Veteran's wrist had any effect on his fingers or forearms.  

Also, during the April 2010 VA examination, the examiner stated that the Veteran's range of motion of the left wrist was limited by objective evidence of pain, following repetitive motion.  However, no notation was made regarding the degree of motion at which pain occurred.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.   

The Board also notes that private medical evidence indicates the Veteran also suffers from neurological damage to the left wrist.  The Board finds a remand is necessary to afford the Veteran a neurological examination to determine the severity of any neurological damage to the left wrist.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain an addendum opinion to the April 2010 VA examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for a left leg disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion measurements. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current left leg disorder is causally or etiologically related to the Veteran's time in service OR is proximately due to or aggravated by the Veteran's service-connected left knee disorder.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Afford the Veteran a VA examination in order to determine the current severity of his left wrist disability, including a neurological examination.  The examiner should identify and completely describe all current symptomatology, including any effect the Veteran's wrist disability has on his fingers or forearm.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the Schedule of Ratings for the Musculoskeletal System, 38 C.F.R. § 4.71a (2011), including Diagnostic Codes for the forearm, the wrist, and limitation of motion of single or multiple digits of the hand (Diagnostic Codes 5205 - 5230) as well as 38 C.F.R. § 4.124a, Diagnostic Codes 8511 - 8719.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate which, if any, nerves are affect and should indicate the severity of each nerve affected (mild, moderate or severe).

Include ranges of motion for the left wrist.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g)  Discuss the effects of the left wrist disability on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


